Citation Nr: 0808236	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  03-20 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a higher initial rating for left knee 
medial and lateral meniscus tears, currently evaluated as 
noncompensable prior to January 8, 2003, and 10 percent 
disabling beginning January 8, 2003. 

2.  Entitlement to an effective date earlier than July 12, 
2001 for the award of service connection and a 10 percent 
rating for left knee medial and lateral meniscus tears.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel



INTRODUCTION

The veteran had active service from July 1976 to July 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In May 2006, the Board remanded this case for further 
evidentiary development.  The requested development has been 
completed.  The case has now been returned to the Board for 
further appellate action.  

As the Board noted in the May 2006 Remand, although the RO 
denied a temporary total rating under 38 C.F.R. § 4.29 
because the veteran was not hospitalized for 21 days for his 
service-connected left knee, the RO did not address a 
temporary total rating based on convalescence under 38 C.F.R. 
§ 4.30 following left knee surgery. This matter is again 
REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The evidence shows that the veteran's left knee 
disability is productive of no more than slight impairment in 
function, with complaints of pain but only minimal limitation 
of motion, and no subluxation or lateral instability.   

2.  On July 12, 2001, VA received the veteran's original 
claim of entitlement to service connection for a left knee 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but not 
higher, for left knee medial and lateral meniscus tears have 
been met since July 12, 2001.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.20, 4.71a, Diagnostic Code 
5299-5257 (2007).  

2.  The criteria for an initial rating in excess of 10 
percent for left knee medial and lateral meniscus tears since 
January 8, 2003 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5010, 
5257, 5260, 5261 (2007).  

3.  The criteria for an effective date earlier than July 12, 
2001 for the award of service connection and a 10 percent 
rating for left knee medial and lateral meniscus tears have 
not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in May 2004 and June 2006 letters, the RO and 
the Appeals Management Center (AMC) provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of any further evidence that pertains to 
the claims.  The notice letters advised the veteran that the 
evidence needed to show that his left knee disability was 
worse in severity.  The June 2006 notice letter in particular 
conforms to the additional notice requirements most recently 
set forth in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  The veteran was also provided with 
notice of the information and evidence needed to establish an 
effective date for his disability in the June 2006 notice 
letter.  The claim was last readjudicated in October 2007. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service treatment 
records, and VA examination reports.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided.  The veteran was an active participant in 
the claims process, submitting medical records and release 
forms, as well as describing the impact his left knee 
disability had on his function.  Thus, any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
veteran.  Any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. § 
4.1 (2007).  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 
4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In the May 2002 rating decision, the RO granted service 
connection for medial and lateral meniscus tears of the left 
knee and assigned a noncompensable evaluation under 
Diagnostic Code 5299-5257, effective July 12, 2001, the date 
of receipt of the veteran's original claim.  The veteran 
appealed the initial evaluation assigned his left knee 
disability.  In the July 2003 statement of the case, the RO 
increased the disability rating to 10 percent under 
Diagnostic Code 5299-5010, effective January 8, 2003.  

Under Diagnostic Code 5257, a 10 percent rating is prescribed 
for slight recurrent subluxation or lateral instability.  A 
20 percent rating is prescribed for moderate recurrent 
subluxation or lateral instability.  A 30 percent rating is 
prescribed for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  

Other potentially applicable diagnostic codes are as follows:  

Under Diagnostic Code 5260 (limitation of flexion of leg), 
flexion limited to 15 degrees warrants a 30 percent 
evaluation.  Flexion limited to 30 degrees warrants a 20 
percent evaluation.  Flexion limited to 45 degrees warrants a 
10 percent evaluation.  Flexion limited to 60 degrees 
warrants a noncompensable evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).    

Under Diagnostic Code 5261 (limitation of extension of leg), 
extension limited to 45 degrees warrants a 50 percent 
evaluation.  Extension limited to 30 degrees warrants a 40 
percent evaluation.  Extension limited to 20 degrees warrants 
a 30 percent evaluation.  Extension limited to 15 degrees 
warrants a 20 percent evaluation.  Extension limited to 10 
degrees warrants a 10 percent evaluation.  Extension limited 
to 5 degrees warrants a noncompensable evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2007).  

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II. 

Prior to January 8, 2003

The veteran contended that he experienced daily pain, 
tenderness, swelling, stiffness, loss of range of motion, and 
a lack of flexibility in his left knee.  His knee was also 
aggravated when negotiating stairs, stepping off a curb, and 
running.

The service medical records were negative but an August 1980 
VA treatment record showed that the veteran reported that he 
had injured his left knee twice during service.  At that time 
the knee examination revealed slight effusion with no 
instability or subluxation.  An assessment of synovitis with 
probable medial ligament strain of the left knee was noted.  

Service connection was awarded effective July 12, 2001.  At 
this time, the veteran's knee was rated by analogy to a knee 
disability manifested by recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.20 (2007) (providing that 
when an unlisted condition is encountered it will be 
permissible to rate under a closely related disorder in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous).  
However, no true subluxation or lateral instability of the 
left knee was demonstrated on any physical examination.  

Upon review of the evidence, the Board finds that the 
complaints and clinical findings noted in the private 
treatment records and the February 2002 VA examination, when 
considered together, reflect some impairment in function, 
warranting a 10 percent evaluation by analogy.

For example, in a September 2001 letter, Dr. J.L. reported 
that a magnetic resonance imaging (MRI) of the left knee 
revealed large knee joint effusion, a tear of the medial 
meniscus, and an attenuated anterior horn of the lateral 
meniscus consistent with a tear.  In a November 2001 report, 
Dr. B.J. indicated that a physical examination revealed no 
gross instability, effusion, or atrophy, and there was 
"good" motion with a negative Lachman's test.  There, 
however, was some diffuse mild tenderness of the knee.  

The veteran underwent a VA examination in February 2002.  The 
examiner observed that the veteran's gait was normal.  He 
rose on his toes easily, and he rose on his heels slowly and 
squatted with his knees flexed to 85 degrees.  The 
circumference of the knees was the same.  On range of motion 
of the left knee, he had extension to 0 degrees and flexion 
to 132 degrees.  There was no instability of the left knee, 
and the drawer's sign and McMurray's test were negative.  
There, however, was minimal crepitation and crutch on passive 
flexion and extension, although in both knees.  The 
radiographic report noted that x-rays of the left knee were 
unremarkable, including no evidence of effusion.  

Private treatment records include an October 2002 report from 
Dr. B.J. in which he noted that the veteran should consider 
arthroscopy.  The physical examination revealed "good" 
extension and a negative Lachman's test, but there was 
tenderness of the medial joint line, mild loss of flexion, 
and minimal atrophy of the distal quadriceps.  Dr. B.J. also 
indicated that x-rays of the left knee revealed degenerative 
changes of the medial compartment.  Dr. B.J. provided an 
assessment of internal derangement of the left knee.  A 
November 2002 report noted similar findings except Dr. B.J. 
indicated that there was no atrophy of the knee.  A November 
2002 MRI report noted that there was small joint effusion and 
a tear of the posterior horn medial meniscus.  

Thus, in addition to the veteran's subjective complaints, the 
objective medical evidence of record showed that the 
veteran's left knee was productive of medial and lateral 
meniscus tears, and it was primarily manifested by mild 
tenderness, minimal crepitation, and mild loss of flexion.  
For these reasons, the Board finds that the veteran's 
disability picture as a whole more nearly approximates the 
criteria for a 10 percent rating.  Thus, although actual 
subluxation and instability are not shown, the condition will 
be rated analogously under Diagnostic Code 5257, for mild 
functional impairment associated with the left knee.

In so finding, the Board considered other potentially 
applicable diagnostic codes under which the veteran could be 
entitled to a higher initial rating.  The foregoing medical 
evidence, however, shows that the veteran's left knee 
disability is not demonstrable of extension limited to 15 
degrees or more, or flexion limited to 30 degrees or less.  
There is no ankylosis of the knee, or service-related 
impairment of the tibia and fibula with associated moderate 
knee disability.  Finally, the evidence does not show 
dislocated cartilage.  Thus, the veteran would not be 
entitled to an initial rating in excess of 10 percent under 
Diagnostic Codes 5261, 5260, 5256, 5262, or 5258.   

The Board also notes that precedent opinions of the VA's 
General Counsel have held that dual ratings may be given for 
a knee disorder, with one rating for instability and one 
rating for arthritis with limitation of motion.  However, 
such is not for application here as the evidence does not 
show that the veteran suffers from instability or 
subluxation.

Beginning January 8, 2003

VA treatment records dated January 8, 2003 show that the 
veteran presented in the emergency room with complaints of 
left knee pain.  The physical examination revealed effusion 
and decreased range of motion absent heat or erythema.  The 
examiner noted an assessment of meniscal disease and 
effusion.  The radiographic report noted that x-rays revealed 
mild degenerative changes of the left knee.  

Thereafter, the veteran was reportedly struck by a car and 
suffered injuries to his left knee on January 22, 2003.  
Records from Dr. R.G. include a January 30, 2003 report that 
noted that an MRI of the left knee revealed the following:  
synovial fluid; nondisplaced fracture and edema identified in 
the proximal lateral tibia and fibular head; tear of the body 
and posterior horn of the medial meniscus with a tear of the 
anterosuperior meniscal strut; partial tear of the anterior 
cruciate ligament; patellar chondromalacia; posterior soft 
tissue reticulated edema; bruise/strain of vastus lateralis; 
and partial tear of the iliotibial band and femorotibular 
ligament.  

Records from Health Quest dated from February 2003 to April 
2003 noted that the veteran was to undergo physical therapy 
for the injuries he sustained to his left knee following the 
2003 accident and that his signs and symptoms were felt to be 
causally related to that accident.  

Records from Dr. R.G. include an August 2003 report that 
noted that the veteran's main complaint was dull weakness.  
The physical examination revealed neutral limb alignment and 
a smooth gait.  Range of motion of the left knee was 5 to 125 
degrees.  His right thigh measured 581/2 centimeters (cms) in 
circumference as compared to 57 cms on the left.  The patella 
exam was normal.  There was very slight medial joint line 
tenderness.  The McMurray maneuver tended to cause pain 
laterally, and he had a slightly positive Lachman's test and 
anterior drawer's sign, but negative posterior drawer's sign.  
Dr. R.G. surmised that the fracture the veteran sustained was 
relatively insignificant as he did not require surgery, but 
rather required simple immobilization for four weeks.  Dr. 
R.G. indicated that the veteran's main symptoms seemed to be 
related to some atrophy of the leg, which could be seen 
following immobilization.  As for his anterior cruciate 
ligament or meniscal injury, Dr. R.G. noted that the history 
suggested that this was related to the knee injury that was 
more than 20 years old.  Dr. R.G. added that it was even 
conceivable that the atrophy preceded the injury of 2003; he 
noted that he saw no measurement of the veteran's thigh 
circumference prior to application of his cast.  

Records from New York Hospital Center of Queens dated in 
September 2003 show that the veteran underwent surgery on his 
left knee as the result of the car accident.  The operative 
report noted a pre-operative diagnosis of internal 
derangement of the left knee and post-operative diagnoses of 
hypertrophic synovitis, large tear of the posterior horn and 
body of medial meniscus, chondral erosion of the patella 
femoral joint, and partial thickness tear of the anterior 
cruciate ligament.  

In an October 2003 addendum to his August 2003 report, Dr. 
R.G. noted that Dr. D.B. had advised the veteran that he had 
a torn meniscus in his left knee approximately two years ago.  
Dr. R.G. further noted that the veteran had a history of a 
left knee injury that occurred 20 years ago.  Dr. R.G. 
concluded that while the veteran does present with "a 
disability," at this time, he could not attribute it to the 
motor vehicle accident.  

In a September 2004 statement, the veteran reported that he 
had returned to work, but he was in constant pain.  He 
indicated that as an iron worker, the rigors of his job could 
not be avoided.  He could no longer work in the winter 
outside, which he noted he thought was much more related to 
the car accident than the service connected disability.  He 
maintained that there were days when he could hardly walk and 
that he had to use his arms to pull himself along.  

In the February 2005 VA Form 9, the veteran noted that the 
injury he sustained from the car accident "far exceeds any 
service connected injury."

The April 2007 VA examination report shows that the examiner 
reviewed the claims file and records submitted by the 
veteran.  The veteran continued to be employed as an iron 
worker.  The veteran complained of difficulty moving from 
side to side and negotiating stairs.  He complained of 
weakness, clicking, and stiffness-not real pain, but just a 
dull stiffness.  He did not describe any swelling, heat, or 
redness, and he was not currently under any treatment.  He 
did not use any assistive devices or wear any braces.  He was 
independent in the activities of daily living, and his 
limitations were prolonged walking and stair climbing.  
Passive range of motion of the left knee was 0 to 130 degrees 
on the first repetition, 0 to 140 degrees on the second 
repetition, and 0 to 130 degrees on the third repetition. 
Measurements of the thigh girth on the left was 50 cms, and 
on the right, 50.5 cms.  There was no visible muscle atrophy.  
The McMurray's, Lachman's, and Clarke's tests were negative.  
There was no instability, no focal tenderness of the joint 
line, and no effusion.  Manual muscle testing of the left 
compared to the right was 5/5.  He was able to do deep knee 
bends on both sides, but there was some clicking during the 
knee bending.  

The examiner provided diagnoses of left knee derangement with 
tears of the medial meniscus and the anterior cruciate 
ligament status post arthroscopic surgical repair, and 
hairline fractures of the tibia and patella.  The examiner 
maintained that she could not determine without resort to 
mere speculation whether pain, fatigue, weakness, lack of 
endurance, or incoordination caused additional functional 
loss.  The examiner contended that the torn medial meniscus, 
the anterior cruciate tear, and marrow edema seemed to be 
related to the service knee injury, but the hairline 
fractures were the result of the pedestrian motor vehicle 
accident.  The examiner indicated that it was difficult to 
say whether any residual complaint was related to the service 
related injury or the motor vehicle accident injury without 
resort to mere speculation.  Nevertheless, she noted that on 
physical examination there did not appear to be any 
significant deficits.  The veteran complained of weakness to 
manual muscle testing and squatting, but the examiner was not 
able to discern any weakness in the quadriceps.  The examiner 
further maintained that it was also unclear without resorting 
to mere speculation the origin of the veteran's complaint of 
weakness.  The examiner added that stiffness, however, could 
be attributed to the prior derangement, which would be 
service connected.  The examiner concluded that it was her 
opinion that some of the veteran's current symptoms were 
service connected and were not solely due to the post service 
injury sustained in January 2003.   

For this period, the veteran's left knee disability is 
assigned a 10 percent rating under Diagnostic Code 5299-5010.  
Diagnostic Code 5010 (arthritis due to trauma substantiated 
by x-ray findings) provides that traumatic arthritis is to be 
evaluated under Diagnostic Code 5003 (degenerative 
arthritis-hypertrophic or osteoarthritis).  38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2007).  Under Diagnostic Code 
5003, degenerative arthritis established by x-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  As noted above, limitation of 
knee motion is evaluated under Diagnostic Codes 5260 and 
5261.  Also, where a veteran has both a limitation of flexion 
and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  
VAOPGCPREC 9-04.  

The Board notes that the April 2007 VA examiner concluded 
that some of the veteran's symptoms were service connected, 
although she could not definitively apportion symptoms due to 
the service knee injury and symptoms due to the 2003 knee 
injury.  In any event, she noted and the clinical findings 
showed that on physical examination there were no significant 
deficits, and any additional functional loss on account of 
pain, fatigue, weakness, lack of endurance, or incoordination 
could not be assessed without speculation.  The Board further 
observes that the medical evidence for this period shows that 
the veteran's left knee continues to not be productive of 
true recurrent subluxation or lateral instability of the 
knee, or flexion limited to 30 degrees or less.  While the 
veteran demonstrated a loss of 5 degrees on extension of the 
knee at an August 2003 examination, this was just prior to 
his surgery and this finding was not repeated on the 
subsequent VA examination conducted in April 2007.  There 
continues to be no ankylosis or impairment of the tibia and 
fibula with associated moderate knee or ankle disability.  
There are also currently no frequent episodes of locking of 
the knee or effusion into the joint.  Thus, the veteran is 
not entitled to an initial rating in excess of 10 percent 
under Diagnostic Codes 5261, 5260, 5256, 5262, or 5258, or a 
separate rating under Diagnostic Code 5261.  In addition, as 
no instability or subluxation is shown, a separate rating 
based on arthritis and instability is, likewise, not 
warranted.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.

The veteran's left knee disability has not been shown to be 
manifested by greater than the criteria associated with a 10 
percent rating under applicable diagnostic codes during any 
portion of the appeal period.  Accordingly, an additional 
staged rating is not in order and a 10 percent rating is 
appropriate for the entire period of the veteran's appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board has considered whether the veteran's left knee 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's left knee 
disability, in and of itself, has not been shown to 
objectively interfere markedly with employment (i.e., beyond 
that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards. Therefore, the Board finds that the criteria for 
submission for consideration of an extra-schedular rating are 
not met.

In reaching the above conclusions, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

B.	Earlier Effective Date

The veteran contends that he is entitled to an effective date 
in August 1980 for the award of service connection of his 
left knee disability as he believes that he was misdiagnosed 
at that time with only "stretched ligaments" when he 
actually had a meniscus tear.  For this reason, he contends 
that he is also entitled to a 10 percent rating retroactive 
to August 1980.   

The effective date of an award of service connection will be 
the day following discharge from service if the claim is 
received within one year of the veteran's discharge from 
service.  Otherwise, the effective date will be the later of 
the date of receipt of claim or the date entitlement arose.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West Supp. 2007); 38 C.F.R. § 3.151(a) (2007).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a) (2007).

On July 12, 2001, VA received the veteran's original claim of 
entitlement to service connection for a left knee disability.  
Accordingly, VA granted service connection for a left knee 
disability and assigned an effective date of July 12, 2001-
the date of receipt of claim.  There is no evidence in the 
record received prior to that date in which the veteran 
indicates an intent to claim service-connected benefits for a 
left knee condition.  In his July 12, 2001 claim, the veteran 
maintained that he filed a claim for pension benefits for his 
knee in 1980 or 1981.  The claims file does not reflect that 
any such claim was filed.  Rather, a February 1981 rating 
decision was issued in response to a VA Form 10-7131 
(Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action) for purposes of 
establishing whether the veteran was entitled to VA medical 
treatment for a left knee condition and hypertension.  VA 
Form 10-7131 is an internal document generated from a VA 
Medical Center to the RO seeking information regarding a 
veteran.  Moreover, that rating denied service connection for 
treatment purposes.  It is also notable that in the veteran's 
November 1986 application for benefits for claimed hearing 
loss, he indicated that he had not previously filed a claim 
for any disability compensation or pension.  

Given the above, as the veteran did not file a claim for 
service-connected compensation for a left knee disability 
prior to July 12, 2001, he has already been given the 
earliest possible effective date for the award of service 
connection for a left knee disability.  Thus, there is no 
legal basis for an effective date earlier than July 12, 2001, 
for the award of service connection.  It also follows that 
the effective date for the award of a compensable rating for 
the left knee disability can be no earlier than the date on 
which service connection was established for the disability.  
Accordingly, the claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An initial rating of 10 percent for left knee medial and 
lateral meniscus tears is granted from July 12, 2001, subject 
to the provisions governing the payment of monetary benefits.

An initial rating in excess of 10 percent for left knee 
medial and lateral meniscus tears since January 8, 2003 is 
denied.  

An effective date earlier than July 12, 2001 for the award of 
service connection and a 10 percent rating for left knee 
medial and lateral meniscus tears is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


